 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    DALE OWEN DUSTIN,                                 Case No. 1:19-cv-00989-LJO-SAB (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DENYING
13           v.                                         PLAINTIFF’S APPLICATION TO PROCEED
                                                        IN FORMA PAUPERIS, AND REQUIRING
14    KERN VALLEY STATE PRISON                          PLAINTIFF TO PAY THE FILING FEE TO
      PERSONNEL,                                        PROCEED WITH THIS ACTION
15
                         Defendant.                     (ECF Nos. 15, 16)
16
                                                        TWENTY-ONE (21) DAY DEADLINE
17

18          Plaintiff Dale Owen Dustin is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. This action was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 6, 2019, the assigned Magistrate Judge issued findings and

22   recommendations that Plaintiff’s application to proceed in forma pauperis be denied pursuant to

23   28 U.S.C. § 1915(g) and that Plaintiff be required to pay the $400.00 filing fee in full in order to

24   proceed with this action. (ECF No. 16.) The findings and recommendations were served on

25   Plaintiff and contained notice that any objections thereto were to be filed within thirty (30) days

26   after service of the findings and recommendations. (Id.) Plaintiff timely filed objections on

27   November 25, 2019. (ECF No. 17.)

28          In his objections, Plaintiff first asserts that his application to proceed in forma pauperis
                                                        1
 1   should be granted because, contrary to the Magistrate Judge’s findings, he has never had a civil

 2   case dismissed for being frivolous or malicious or for failing to state a claim upon which relief

 3   may be granted and, thus, he has no strikes pursuant to § 1915(g). However, in determining

 4   whether a case counts as a strike pursuant to § 1915(g), “the reviewing court looks to the

 5   dismissing court’s action and the reasons underlying it. This means that the procedural

 6   mechanism or Rule by which the dismissal is accomplished, while informative, is not

 7   dispositive.” Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013).

 8           In this case, after independently reviewing all six of the cases that the Magistrate Judge

 9   determined qualify as strikes, the undersigned finds that each of the six cases listed in the findings

10   and recommendations qualifies as a strike because each case was dismissed for failing to state a

11   claim upon which relief may be granted. See Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir.

12   2017) (“Accordingly, we hold that when (1) a district court dismisses a complaint on the ground

13   that it fails to state a claim, (2) the court grants leave to amend, and (3) the plaintiff then fails to

14   file an amended complaint, the dismissal counts as a strike under § 1915(g).”); Belanus v. Clark,

15   796 F.3d 1021, 1024, 1027, 1030 (9th Cir. 2015) (stating that a dismissal for statute of limitations

16   on the face of a complaint is a dismissal for failure to state a cause of action upon which relief

17   could be granted); Knapp, 738 F.3d at 1110 (stating that “dismissals following the repeated

18   violation of Rule 8(a)’s ‘short and plain statement’ requirement, following leave to amend, are

19   dismissals for failure to state a claim under § 1915(g)[]”). Therefore, Plaintiff’s first objection is

20   overruled.
21           Second, Plaintiff contends that the Magistrate Judge erred when he determined that

22   Plaintiff’s complaint failed to make a plausible allegation that Plaintiff was in imminent danger of

23   serious physical injury at the time Plaintiff filed his complaint. Plaintiff states that, judging from

24   the fact that he is still feeling pain on the right side of his ribs, he has established that he is in

25   ongoing danger of serious physical injury. However, Plaintiff’s allegations regarding the fact that

26   he was physically injured in the past by one or more former cellmates and a porter do not
27   establish that he was in imminent danger of serious physical injury at the time he filed his

28   complaint. Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998) (“Allegations that the prisoner
                                                           2
 1   faced imminent danger in the past are insufficient to trigger [the imminent danger] exception to §

 2   1915(g)[.]”) Further, Plaintiff’s allegations that he is in danger of being physically injured at

 3   some point in the future by other inmates or prison staff are too speculative and conclusory to

 4   support a finding that Plaintiff faced an ongoing danger of serious physical injury at the time he

 5   filed his complaint. Blackman v. Mjening, No. 1:16-cv-01421-LJO-GSA-PC, 2016 WL

 6   5815905, at *1 (E.D. Cal. Oct. 4, 2016) (“Imminent danger of serious physical injury must be a

 7   real, present threat, not merely speculative or hypothetical.”). Therefore, Plaintiff’s second

 8   objection is overruled.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

10   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

11   objections, the Court finds that the findings and recommendations are supported by the record and

12   by proper analysis.

13          Accordingly, IT IS HEREBY ORDERED that:

14          1.      The findings and recommendations issued on November 6, 2019, (ECF No. 16),

15                  are adopted in full;

16          2.      In accordance with 28 U.S.C. § 1915(g), Plaintiff’s application to proceed in forma

17                  pauperis, (ECF No. 15), is DENIED;

18          3.      Within twenty-one (21) days following the date of service of this order, Plaintiff

19                  shall pay the $400.00 filing fee in full in order to proceed with this action;

20          4.      Plaintiff is warned that if he fails to pay the filing fee within the specified time,
21                  this action will be dismissed; and

22          5.      This matter is referred back to the assigned Magistrate Judge for further

23                  proceedings.

24
     IT IS SO ORDERED.
25

26      Dated:     December 1, 2019                          /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
27

28
                                                         3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     4
